Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) entered into effective as of March
14, 2005, by and between William R. Picquet (the “Executive”), and Mission
Resources Corporation, a Delaware corporation having its principal place of
business at 1331 Lamar, Suite 1455, Houston, Texas 77010-3039 (the “Company”);

 

W I T N E S S E T H:

 

WHEREAS, The Company wishes to employ the Executive as Senior Vice President,
Operations & Engineering and to perform services incident to such position for
the Company, and the Executive wishes to be so employed by the Company, all upon
the terms and conditions hereinafter set forth:

 

NOW THEREFORE, in consideration of the premises and mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
receipt, sufficiency and adequacy of which is hereby acknowledged, accepted and
agreed to, the parties hereto, intending to be legally bound, hereby agree as
follows:

 

1. EMPLOYMENT AND TERM. The Company hereby employs the Executive to serve as
Senior Vice President, Operations & Engineering of the Company. The term of this
Agreement (the “Term of this Agreement”) shall be effective as of the date first
above written and shall terminate thirty-six (36) months from the date hereof
(the “Termination Date”), unless earlier terminated by either party hereto in
accordance with the provisions of Section 5 hereof; provided, however, that
beginning on the first anniversary date of the date hereof and on each
anniversary date of the date hereof thereafter, the Term of this Agreement shall
be automatically extended one additional year unless either party give written
notice to the other at least six months prior to such anniversary of the date
hereof that the Term of this Agreement shall cease to be so extended. During the
Term of this Agreement, the terms of employment shall be as set forth herein
unless modified by the Executive and the Company in accordance with the
provisions of Section 12 hereof. The Executive hereby agrees to accept such
employment and to perform the services specified herein, all upon the terms and
conditions hereinafter set forth.

 

2. POSITION AND RESPONSIBILITIES. The Executive shall serve as Senior Vice
President, Operations & Engineering of the Company and shall report to, and be
subject to the general direction of the Chairman, President and Chief Executive
Officer of the Company. The Executive shall have other obligations, duties,
authority and power to do all acts and things as are customarily done by a
person holding the same or equivalent position or performing duties similar to
those to be performed by executives in corporations of similar size to the
Company and shall perform such managerial duties and responsibilities for the
Company which are not inconsistent with his position as may reasonably be
assigned to him by the Chairman, President and Chief Executive Officer and/or
the Board of Directors of the Company (or a committee thereof). Unless otherwise
agreed to by the Executive, the Executive shall be based at the Company’s
principal executive offices located in the greater Houston, Texas metropolitan
area.

 

3. EXTENT OF SERVICE. The Executive shall devote his full business time and
attention to the business of the Company. During the Term of this Agreement,
Executive shall devote his best efforts and skills to the business and interests
of Company, do his utmost to further enhance and develop Company’s best
interests and welfare, and endeavor to improve his



--------------------------------------------------------------------------------

ability and knowledge of Company’s business, in an effort to increase the value
of his services for the mutual benefit of the parties hereto. During the Term of
this Agreement, it shall not be a violation of this Agreement for Executive to
(i) serve on any corporate board or committee thereof with the approval of the
Board, (ii) serve on any civic or charitable boards or committees (except for
boards or committees of a competing business unless approved by the Board),
(iii) deliver lectures, fulfill teaching or speaking engagements, (iv) testify
as a witness in litigation involving a former employer or (v) manage personal
investments; provided, however, any such activities must not materially
interfere with performance of Executive’s responsibilities under this Agreement.

 

4. COMPENSATION.

 

(a) In consideration of the services to be rendered by the Executive to the
Company, the Company will pay the Executive a salary (“Salary”) of $225,000 per
year during the Term of this Agreement. Such Salary will be payable in
conformity with the Company’s prevailing practice for executives’ compensation
as such practice shall be established or modified from time to time. Salary
payments shall be subject to all applicable federal and state withholding,
payroll and other taxes. From time to time during the Term of this Agreement,
the amount of the Executive’s Salary may be increased by, and at the sole
discretion of, the Compensation Committee of the Company’s Board of Directors
(the “Compensation Committee”), which shall review the Executive’s Salary no
less regularly than annually.

 

(b) The Company has granted the Executive on March 14, 2005 an option to
purchase 250,000 shares of common stock of the Company at an exercise price per
share of $7.14 (“Option”). Such Option shall vest and become exercisable as to
50% of the Option Shares covered hereby on March 14, 2005; as to 75% of the
Option Shares one (1) year following the Grant Date and as to 100% of the Option
Shares covered hereby two (2) years following the Grant Date. The term of the
Option shall be ten years from the date of grant subject to the provisions of
paragraphs 5(f)(i) and 5(g) hereof. Additional grants of options will be
considered by the Compensation Committee on an annual basis based on a review of
the Executive’s performance.

 

(c) The Executive will be considered for an annual cash and/or stock bonus based
on an evaluation of his performance by the Compensation Committee. Any such
bonus will be at the sole discretion of the Compensation Committee.

 

(d) During the term of this Agreement, the Company shall pay or reimburse the
Executive for all reasonable out-of-pocket expenses for travel, meals, hotel
accommodations, entertainment and the like incurred by him in connection with
the business of the Company upon submission by him and approval of an
appropriate statement documenting such expenses as required by the Company’s
policy and the Internal Revenue Code of 1986, as amended (the “Code”). In
addition, the Audit Committee of the Board of Directors shall review all such
expense reports on a quarterly basis.

 

(e) The Executive shall be entitled to four (4) weeks of paid vacation during
each calendar year during the term of this Agreement. Vacation shall accrue on
the first day of each calendar year. The use of such vacation shall be governed
by and administered in accordance with the Company’s vacation policy as in
effect from time to time.



--------------------------------------------------------------------------------

(f) During the term of this Agreement, the Executive shall be entitled to
participate in and to receive all rights and benefits under any life,
disability, medical and dental, health and accident and profit sharing or
deferred compensation plans and such other plan or plans as may be implemented
by the Company during the term of this Agreement. The Executive shall also be
entitled to participate in and to receive all rights and benefits under any plan
or program adopted by the Company for any other or group of other executive
employees of the Company, including without limitation, the rights and benefits
under the directors’ and officers’ liability insurance in place from time to
time under the Company’s insurance program for the directors and officers of the
Company.

 

(g) During the term of this agreement, the Executive shall be entitled to
receive a car allowance of $500.00 per month, and one parking space shall be
provided to the Executive by the Company.

 

(h) The Company shall pay one club initiation fee of up to $25,000.00 and the
base monthly dues applicable thereto, not to exceed $400.00 per month.

 

5. TERMINATION.

 

(a) Termination by Company; Discharge for Cause. The Company shall be entitled
to terminate this Agreement and the Executive’s employment with the Company at
any time and for whatever reason; or at any time for “Cause” (as defined below)
by written notice to the Executive. Termination of the Executive’s employment by
the Company shall constitute a termination for “Cause” if such termination is
for one or more of the following reasons: (i) the willful failure or refusal of
the Executive to render services to the Company in accordance with his
obligations under this Agreement, including, without limitation, the willful
failure or refusal of the Executive to comply with the work rules, policies,
procedures, and directives as established by the Chairman and Chief Executive
Officer and the Board of Directors and consistent with this Agreement; such
failure or refusal to be uncured and continuing for a period of not less than
fifteen (15) days after notice outlining the situation is given by the Company
to the Executive; (ii) the commission by the Executive of an act of fraud or
embezzlement; (iii) the commission by the Executive of any other action with the
intent to injure the Company; (iv) the Executive having been convicted of a
felony or a crime involving moral turpitude; (v) the Executive having
misappropriated the property of the Company; (vi) the Executive having engaged
in personal misconduct which materially injures the Company; or (vii) the
Executive having willfully violated any law or regulation relating to the
business of the Company which results in material injury to the Company. In the
event of the Executive’s termination by the Company for Cause hereunder, the
Executive shall be entitled to no severance or other termination benefits except
for any unpaid Salary accrued through the date of termination. A termination of
this Agreement by the Company without Cause pursuant to this Section 5(a) (which
shall include the decision by the Company to not renew the Term of this
Agreement for any additional one year periods as provided in Section 1 above)
shall entitle the Executive to the Severance Payment and other benefits
specified in Section 5(f) or (g), hereof, as the case may be.

 

(b) Death. If the Executive dies during the term of this Agreement and while in
the employ of the Company, this Agreement shall automatically terminate and the
Company shall have no further obligation to the Executive or his estate except
that the Company shall pay to the Executive’s estate that portion of his Salary
and benefits accrued through the date of death. All such payments to the
Executive’s estate shall be made in the same manner and at the same time as the
Executive’s Salary.



--------------------------------------------------------------------------------

(c) Disability. If during the term of this Agreement, the Executive shall be
prevented from performing his duties hereunder for a period of 90 days by reason
of disability, then the Company, on 30 days’ prior notice to the Executive, may
terminate this Agreement. For purposes of this Agreement, the Executive shall be
deemed to have become disabled when the Board of Directors of the Company, upon
verification by a physician designated by the Company, shall have determined
that the Executive has become physically or mentally unable (excluding
infrequent and temporary absences due to ordinary illness) to perform the
essential functions of his duties under this Agreement with reasonable
accommodation. In the event of a termination pursuant to this paragraph (c), the
Company shall be relieved of all its obligations under this Agreement, except
that the Company shall pay to the Executive or his estate in the event of his
subsequent death, that portion of the Executive’s Salary and benefits accrued
through the date of such termination. All such payments to the Executive or his
estate shall be made in the same manner and at the same time as his Salary would
have been paid to him had he not become disabled.

 

(d) Termination for Good Reason. The Executive shall be entitled to terminate
this Agreement and his employment with the Company at any time upon thirty (30)
days written notice to the Company for “Good Reason” (as defined below). The
Executive’s termination of employment shall be for “Good Reason” if such
termination is a result of any of the following events:

 

(i) The Executive is assigned any responsibilities or duties materially
inconsistent with his position, duties, responsibilities and status with the
Company as in effect at the date of this Agreement or as may be assigned to the
Executive pursuant to Section 2 hereof; or his title or offices as in effect at
the date of this Agreement or as the Executive may be appointed or elected to in
accordance with Section 2 are changed; or the Executive is required to report to
or be directed by any person other than the Chairman and Chief Executive Officer
or the Executive Vice President and the Board of Directors of the Company;

 

(ii) there is a reduction in the Salary (as such Salary shall have been
increased from time to time) payable to the Executive pursuant to Section 4(a)
hereof unless such reduction is applicable to all senior executives of the
Company;

 

(iii) failure by the Company or any successor to the Company or its assets to
continue to provide to the Executive any material benefit, bonus, profit
sharing, incentive, remuneration or compensation plan, stock ownership or
purchase plan, stock option plan, life insurance, disability plan, pension plan
or retirement plan in which the Executive was entitled to participate in as at
the date of this Agreement or subsequent thereto, or the taking by the Company
of any action that materially and adversely affects the Executive’s
participation in or materially reduces his rights or benefits under or pursuant
to any such plan or the failure by the Company to increase or improve such
rights or benefits on a basis consistent with practices in effect prior to the
date of this Agreement or with practices implemented and subsequent to the date
of this Agreement with respect to the executive employees of the Company
generally, which ever is more favorable to the Executive, but excluding such
action that is required by law;



--------------------------------------------------------------------------------

(iv) without Executive’s consent, the Company requires the executive to relocate
to any city or community other than one within a fifty (50) mile radius of the
greater Houston, Texas metropolitan area, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations under this Agreement; or

 

(v) there is any material breach by the Company of any provision of this
Agreement.

 

(vi) Upon the Executive’s termination of this Agreement for Good Reason, the
Executive shall be entitled to the Severance Payment and other benefits
specified in Section 5(f) hereof.

 

(e) Voluntary Termination. Notwithstanding anything to the contrary herein, the
Executive shall be entitled to voluntarily terminate this Agreement and his
employment with the Company at his pleasure upon sixty (60) days written notice
to such effect. In such event, the Executive shall not be entitled to any
further compensation other than any unpaid Salary and benefits accrued through
the date of termination. At the Company’s option, the Company may pay to the
Executive the salary and benefits that the Executive would have received during
such sixty (60) day period in lieu of requiring the Executive to remain in the
employment of the Company for such sixty (60) day period.

 

(f) Termination Benefits Upon Involuntary Termination or Termination for Good
Reason. In the event that (i) the Company terminates this Agreement and the
Executive’s employment with the Company for any reason other than for Cause (as
defined in Section 5(a) hereof) or the death or disability (as defined in
Section 5(c) hereof) of the Executive, or (ii) the Executive terminates this
Agreement and his employment with the Company for Good Reason (as set forth in
Section 5(d) hereof), then the Company shall pay the Executive, within thirty
(30) days after the date of termination, an amount (the “Severance Payment”)
equal to (x) two (2) times the Executive’s highest annual Salary in existence at
any time during the last two (2) years of employment immediately preceding the
date of termination, and (y) a prorata portion (based on the portion of the
calendar year that the Executive served hereunder prior to such termination) of
the annual bonus which would have been paid to the Executive for the full year
during which such termination occurred, minus applicable withholding and
authorized salary reductions (the “Severance Payment”). In addition, following
other such termination, the Executive shall be entitled to the following
benefits (collectively, the “Additional Benefits”);

 

(i) immediate vesting of any of the Executive’s outstanding options to purchase
securities of the Company which were not vested by their own terms on the date
of termination and the extension of the Executive’s right to exercise all the
Executive’s options to purchase securities of the Company for a period equal to
the lesser of (A) one (1) year following the date of termination or (B) the
remaining term of the applicable option;

 

(ii) continued coverage, at the Company’s cost, under the Company’s group health
plan for the applicable coverage period under the Consolidated Omnibus Budget



--------------------------------------------------------------------------------

Reconciliation Act of 1985, as amended (“COBRA”) but only if Executive elects
such COBRA continuation in accordance with the time limits and in the applicable
COBRA regulations; and

 

(iii) an amount, in cash, equal to the sum of (A) any unreimbursed expenses
incurred by the Executive in the performance of his duties hereunder and in
compliance with Company policy through the date of termination, plus (B) any
accrued and unused vacation time or other unpaid benefits as of the date of
termination; and

 

(iv) Company shall cause Executive to be covered by any policy or contract of
insurance obtained by it to insure its directors and officers against personal
liability for acts or omissions in connection with service as an officer or
director of Company or service in other capacities at the request of the
company. The coverage provided to Executive pursuant to this paragraph shall be
of a scope and on terms and conditions at least as favorable as the most
favorable coverage provided to any other officer or director of Company (or any
successor). In addition, the Company agrees that the Indemnification Agreement
entered into by and between the Company and the Executive, as well as all other
rights to which Executive is entitled with regard to indemnification and
advancement of expenses, whether by virtue of the Company’s certificate of
incorporation, bylaws or otherwise, will remain in full force and effect, in
accordance with its terms.

 

The parties agree that, because there can be no exact measure of the damages
which would occur to the Executive as a result of termination of employment,
such payments contemplated in this Section 5(f) shall be deemed to constitute
liquidated damages and not a penalty and the Company agrees that the Executive
shall not be required to mitigate his damages. The termination compensation in
this Section 5(f) shall be paid only if the Executive executes a termination
agreement releasing all legally waivable claims arising from the Executive’s
employment.

 

(g) Termination and Benefits upon a Change in Control. In the event of a Change
in Control, as defined in this Section 5(g), then in lieu of the Severance
Payment contained in Section 5(f) hereof, if the Executive is terminated without
Cause or the Executive terminates his employment for Good Reason within the
twelve (12) month period immediately following a Change in Control the Company
shall pay to the Executive a lump sum amount equal to: (x) two (2) times the
Executive’s highest annual salary paid during the last two (2) years immediately
preceding the date of termination, and (y) a prorata portion (based on the
portion of the calendar year that the Executive served hereunder prior to such
termination) of the annual bonus which would have been paid to the Executive for
the full year during which such termination occurred, which in no event will be
less than one-half of the Executive’s then current Salary, minus applicable
withholding and authorized salary reductions (the “Payment”). In the event that
the excise tax relating to “parachute payments” under Section 280G of the Code
applies to the Payment or any other payment by the Company to the Executive or
other transaction entered into by the Executive pursuant to this Agreement or
any other agreement, plan, instrument or obligation, in whatever form
(collectively, the “Other Payments”), then the Company shall pay the Executive
an additional payment in an amount such that, after payment of federal income
taxes (but not the excise tax) on the Payment or any Other Payment, the
Executive receives an additional amount equal to the excise tax originally
imposed on the Payment or any Other



--------------------------------------------------------------------------------

Payment. The Executive shall also be entitled to receive the Additional
Benefits. “Change of Control” means or shall be deemed to have occurred if and
when: (i) any “person” or “group” (as such terms are used in Section 13(d) and
14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 50% of
the total voting power of the outstanding voting stock of the Company; (ii) the
Company is merged with or into or consolidated with another Person and,
immediately after giving effect to the merger or consolidation, (a) less than
50% of the total voting power of the outstanding voting stock of the surviving
or resulting Person is then “beneficially owned” (within the meaning of Rule
13d-3 under the Exchange Act) in the aggregate by the stockholders of the
Company immediately prior to such merger or consolidation, and (b) any “person”
or “group” (as defined in Section 13(d)(3) or 14(d)(2) of the Exchange Act) has
become the direct or indirect “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act) of more than 50% of the total voting power of the voting stock
of the surviving or resulting Person; (iii) the Company sells, assigns, conveys,
transfers, leases or otherwise disposes of all or substantially all of the
Company assets (either in one transaction or a series of related transactions);
(iv) the liquidation or dissolution of the Company; or (v) during any
consecutive two-year period individuals who at the beginning of such period
constituted the Board of Directors of the Company (together with any new
directors whose election by such Board of Directors or whose nomination by the
Board of Directors for election by the stockholders of the Company was approved
by a vote of a majority of the directors then still in office who were either
directors at the beginning of such period or whose election or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company then in office.

 

(h) Survival. Notwithstanding the termination of this Agreement under this
Section 5, the provisions of Sections 7 and 8 of this Agreement, and all other
provisions hereof which by their terms are to be performed following the
termination hereof shall survive such termination and be continuing obligations.

 

6. CONSENT AND WAIVER BY THIRD PARTIES. The Executive hereby represents and
warrants that he has obtained all necessary waivers and/or consents from third
parties as to enable him to accept employment with the Company on the terms and
conditions set forth herein and to execute and perform this Agreement without
being in conflict with any other agreement, obligations or understanding with
any such third party.

 

7. CONFIDENTIAL INFORMATION. The Executive acknowledges that in the course of
his employment with the Company, he has received and will receive access to
confidential information of a special and unique value concerning the Company
and its business, including, without limitation, trade secrets, know-how, lists
of customers, employee records, books and records relating to operations, costs
or providing service and equipment, operating and maintenance costs, pricing
criteria and other confidential information and knowledge concerning the
business of the Company and its affiliates (hereinafter collectively referred to
as “information”) which the Company desires to protect. The Executive
acknowledges that such information is confidential and the protection of such
confidential information against unauthorized use or disclosure is of critical
importance to the Company. The Executive agrees that he will not reveal such
information to any one outside the Company. The Executive further agrees that
during the term of this Agreement and thereafter he will not use or disclose
such information. Upon termination of his employment hereunder, the Executive
shall surrender to the



--------------------------------------------------------------------------------

Company all papers, documents, writings and other property produced by him or
coming into his possession by or through his employment hereunder and relating
to the information referred to in this Section 7, and the Executive agrees that
all such materials will at all times remain the property of the Company. The
obligation of confidentiality, non-use and non- disclosure of know-how set forth
in this Section 7 shall not extend to know-how (i) which was in the public
domain prior to disclosure by the disclosing party, (ii) which comes into the
public domain other than through a breach of this Agreement, (iii) which is
disclosed to the Executive after the termination of this Agreement by a third
party having legitimate possession thereof and the unrestricted right to make
such disclosure, or (iv) which is necessarily disclosed in the course of the
Executive’s performance of his duties to the Company as contemplated in this
Agreement. The agreements in this Section 7 shall survive the termination of
this Agreement.

 

8. NO SOLICITATION. To support the agreements contained in Section 7 hereof,
from the date hereof and for a period twelve (12) months after the Executive’s
employment with the Company is terminated for any reason, the Executive shall
not, either directly or indirectly, through any person, firm, association or
corporation with which the Executive is now or may hereafter become associated,
(i) solicit any then current employee of the Company or its affiliates (except
through ads or notices offering employment that are published or otherwise made
publicly available), or (ii) use in any competition, solicitation or marketing
effort any information as to which the Executive has a duty of confidential
treatment under paragraph 7 above.

 

9. NOTICES. All notices, requests, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been delivered on the
date personally delivered or on the date mailed, postage prepaid, by certified
mail, return receipt requested, or telegraphed and confirmed if addressed to the
respective parties as follows:

 

If to the Executive:

   William R. Picquet      c/o Mission Resources Corporation      1331 Lamar,
Suite 1455      Houston, Texas 77010-3039

If to the Company:

   Mission Resources Corporation      1331 Lamar, Suite 1455      Houston, Texas
77010-3039      Attn: Chairman, Compensation Committee

 

Either party hereto may designate a different address by providing written
notice of such new address to the other party hereto.

 

10. SPECIFIC PERFORMANCE. The Executive acknowledges that a remedy at law for
any breach or attempted breach of Section 7 or 8 of this Agreement will be
inadequate, agrees that the Company shall be entitled to specific performance
and injunctive and other equitable relief in case of any such a breach or
attempted breach, and further agrees to waive any requirement of the securing or
posting of any bond in connection with the obtaining of any such injunctive or
any other equitable relief.

 

11. WAIVERS AND MODIFICATIONS. This Agreement may be modified, and the rights
and remedies of any provision hereof may be waived, only in accordance with this



--------------------------------------------------------------------------------

Section 11. No modifications or waiver by the Company shall be effective without
the consent of at least a majority of the Compensation Committee of the Board of
Directors then in office at the time of such modification or waiver. No waiver
by either party of any breach by the other or any provision hereof shall be
deemed to be a waiver of any later or other breach thereof or as a waiver of any
other provision of this Agreement. This Agreement sets forth all the terms of
the understandings between the parties with reference to the subject matter set
forth herein and may not be waived, changed, discharged or terminated orally or
by any course of dealing between the parties, but only by an instrument in
writing signed by the party against whom any waiver, change, discharge or
termination is sought.

 

12. GOVERNING LAW. This Agreement shall be construed in accordance with the laws
of the State of Texas.

 

13. SEVERABILITY. In case of one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement, but this Agreement shall be construed as
if such invalid, illegal or unenforceable provisions had never contained herein.

 

14. ARBITRATION. In the event that a dispute or controversy should arise between
the Executive and the Company as to the meaning or application of any provision,
term or condition of this Agreement, such dispute or controversy shall be
settled by binding arbitration in Houston, Texas and for said purpose each of
the parties hereto hereby expressly consents to such arbitration in such place.
Such arbitration shall be conducted in accordance with the existing rules and
regulations of the American Arbitration Association governing commercial
transactions. The expense of the arbitrator shall be borne by the Company.

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date and year first above written.

 

COMPANY: MISSION RESOURCES CORPORATION By:  

/s/ Robert L. Cavnar

--------------------------------------------------------------------------------

Name:   Robert L. Cavnar Title:   Chairman of the Board, President & CEO
EXECUTIVE:

/s/ William R. Picquet

--------------------------------------------------------------------------------

William R. Picquet